
	
		I
		112th CONGRESS
		2d Session
		H. R. 5357
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Dold introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on placebos to be used in
		  clinical trials for the drug ASP2408.
	
	
		1.Placebos to be used in
			 clinical trials for the drug ASP2408
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Placebos, composed of potassium phosphate, potassium hydroxide,
						sucrose, and polysorbate 80, to be used in clinical trials for the drug ASP2408
						(provided for in subheading 2106.90.99)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
